Exhibit 10.1

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (the “Second Amendment”) is hereby entered into
as of the 27th day of August, 2007 (the “Effective Date”) by and between W2007
CPD REALTY, L.L.C., a Delaware limited liability company having an address c/o
Archon Group, L.P., 99 High Street, Floor 28, Boston, Massachusetts  02110
(“Landlord”), and AMAG Pharmaceuticals, Inc., formerly known as Advanced
Magnetics, Inc., a Delaware corporation having an address at 125 CambridgePark
Drive, Cambridge, Massachusetts 02140 (“Tenant”).

WHEREAS, CambridgePark 125 Realty Corporation (the “Original Landlord”), as
landlord, and Tenant, as tenant, entered into that certain Lease dated as of
February 28, 2006 (the “Original Lease”) by which the Original Landlord leased
to Tenant and Tenant leased from the Original Landlord approximately 8,230
square feet of office space on the sixth (6th) floor of the building (the
“Building”) located at and numbered 125 CambridgePark Drive, Cambridge,
Massachusetts 02140 as more particularly described in the Original Lease (the
“Original Premises”).

WHEREAS, the Original Lease was amended by that certain First Amendment to Lease
by and between the Original Landlord, as landlord, and Tenant, as tenant, dated
November 29, 2006 (the “First Amendment”), by which the Tenant leased additional
office space from the Original Landlord consisting of approximately 8,154 square
feet of office space on the second (2nd) floor of the Building (the “First
Amendment Premises”).

WHEREAS, the Original Lease, as amended by the First Amendment, is hereinafter
referred to as the “Lease”.

WHEREAS, Landlord has succeeded to the interest of the Original Landlord as
owner of the Building and as landlord under the Lease.

WHEREAS, the current term of the Lease expires on February 28, 2009.

WHEREAS, Landlord desires to lease to Tenant and Tenant desires to lease from
Landlord additional space on the first (1st) and sixth (6th) floors of the
Building in accordance with the terms and provisions of this Second Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Original Lease, Landlord and Tenant hereby agree as
follows:

A.            SUITE B PREMISES

1.             Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the so-called Suite B on the first (1st) floor of the Building
consisting of 5,801 rentable square feet of floor area, as shown cross-hatched
on Exhibit B attached hereto (the “Suite B Premises”), upon the same terms and
conditions set forth in the Lease for the Current Premises, except as expressly
otherwise provided in this Second Amendment.  As used herein, the phrase “Suite
B


--------------------------------------------------------------------------------


Premises Commencement Date” shall mean September 1, 2007.  As used herein, the
phrase “Suite B Premises Rent Commencement Date” shall mean the date that is one
(1) month after the Suite B Premises Commencement Date.  Notwithstanding
anything in the Lease to the contrary, effective on and after the Suite B
Premises Commencement Date, the word “Premises,” whenever such word appears in
the Lease as amended by this Second Amendment shall mean, collectively, the
Original Premises, the First Amendment Premises and the Suite B Premises.

2.             Prior to occupying the Suite B Premises, Tenant shall execute and
deliver to Landlord a letter substantially in the form of Exhibit C attached
hereto confirming (i) the Suite B Premises Commencement Date, and (ii) that
Tenant has accepted the Suite B Premises; however, the failure of the parties to
execute such letter shall not defer the Suite B Premises Commencement Date or
otherwise invalidate the Lease or this Second Amendment.

3.             Notwithstanding anything in the Lease to the contrary, effective
on and after the Suite B Premises Rent Commencement Date, the Annual Rent (as
defined in the Original Lease) for the Suite B Premises shall be the following
amounts for the following periods of time:

Period

 

Annual Rent

 

Monthly Annual Rent

 

$/Year/SF

* Suite B Premises Rent
Commencement Date -
February 28, 2009

 

$226,239.00

 

$18,853.25

 

$39.00

--------------------------------------------------------------------------------

*                    Subject to rent abatement provision in Exhibit D.

4.             Commencing on the Suite B Premises Rent Commencement Date, Tenant
shall pay to Landlord, as additional rent for the Suite B Premises, 3.15% of
Annual Operating Costs (as defined in the Original Lease) for each calendar year
during the Term in excess of the Annual Operating Costs for the Suite B Base
Year.  As used herein, the “Suite B Base Year” shall mean calendar year 2007,
except that,  with respect to Real Estate Taxes only, the term “Suite B Base
Year” shall mean fiscal year 2008 (i.e., July 1, 2007 — June 30, 2008).  The
payments of additional rent required to be paid by Tenant under this paragraph
shall be paid in the manner, at the times and otherwise in accordance with the
provisions of Sections 4.2 and 4.3 of the Lease.

5.             Notwithstanding anything in the Lease to the contrary, commencing
on the Suite B Premises Commencement Date, electricity furnished to the Suite B
Premises shall be paid for by Tenant in accordance with the terms and provisions
of Section 4.4 of the Lease.  Tenant and Landlord agree that all computer rooms
and equipment which require more electricity than described in Section 4.4 of
the Lease will be separately metered and paid directly by the Tenant.

6.             Notwithstanding anything in the Lease to the contrary, commencing
on the Suite B Premises Commencement Date, the number of Base Cards (as defined
in the Lease) shall be increased from 49 to 67, 22 of which are for spaces
located in the Blue Lot (as defined in the

2


--------------------------------------------------------------------------------


Lease), and 47 of which are for spaces located in the Red Lot (as defined in the
Lease) and the number of Additional Spaces (as defined in the Lease) shall be
increased from 16 to 22.

7.             Tenant’s taking possession of Suite B Premises shall be
conclusive evidence that the Suite B Premises is in good order and satisfactory
condition at such time.  No agreement of Landlord to alter, remodel, decorate,
clean or improve the Suite B Premises and no representation or warranty
regarding the condition of the Suite B Premises or the suitability of the Suite
B Premises for Tenant’s proposed use thereof have been made by or on behalf of
Landlord or relied upon by Tenant in connection with this Second Amendment,
except as otherwise provided in Exhibit D attached hereto.

B.            SUITE A PREMISES

8.             Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the so-called Suite A on the sixth (6th) floor of the Building
consisting of 2,426 rentable square feet of floor area, as shown cross-hatched
on Exhibit A attached hereto (the “Suite A Premises”), upon the same terms and
conditions set forth in the Lease for the Current Premises, except as expressly
otherwise provided in this Second Amendment.  As used herein, the phrase “Suite
A Premises Commencement Date” shall mean the date on which Landlord delivers
vacant possession of the Suite A Premises to Tenant with the Suite A Work
(defined below) complete; provided, that in no event shall the Suite A Premises
Commencement Date or the date of completion of the Suite A Work be later than
November 15, 2007.  Landlord agrees to perform, at Landlord’s sole expense, the
following work in the Suite A Premises (the “Suite A Work”):  (i) repaint (two
(2) coats) all walls in the Suite A Premises in building standard colors
selected by Tenant; and (ii) recarpet the entire Suite A Premises with building
standard carpet in a color selected by Tenant.  As used herein, the phrase
“Suite A Premises Rent Commencement Date” shall mean the date that is one (1)
month after the Suite A Premises Commencement Date.  Notwithstanding anything in
the Lease to the contrary, effective on and after the Suite A Premises
Commencement Date, the word “Premises,” whenever such word appears in the Lease
as amended by this Second Amendment shall mean collectively, the Original
Premises, the First Amendment Premises, the Suite B Premises and the Suite A
Premises.

9.             Prior to occupying the Suite A Premises, Tenant shall execute and
deliver to Landlord a letter substantially in the form of Exhibit C attached
hereto confirming (i) the Suite A Premises Commencement Date, and (ii) that
Tenant has accepted the Suite A Premises; however, the failure of the parties to
execute such letter shall not defer the Suite A Premises Commencement Date or
otherwise invalidate the Lease or this Second Amendment.  Such letter may
incorporate a punchlist if any of the Suite A Work is not complete at such time.

10.           Notwithstanding anything in the Lease to the contrary, effective
on and after the Suite A Premises Rent Commencement Date, the Annual Rent (as
defined in the Original Lease) for the Suite A Premises shall be the following
amounts for the following periods of time:

3


--------------------------------------------------------------------------------


 

Period

 

Annual Rent

 

Monthly Annual Rent

 

$/Year/SF

Suite A Premises Rent
Commencement Date -
February 28, 2009

 

$94,614.00

 

$7,884.50

 

$39.00

 

11.           Commencing on the Suite A Premises Rent Commencement Date, Tenant
shall pay to Landlord, as additional rent for the Suite A Premises, 1.32% of
Annual Operating Costs (as defined in the Original Lease) for each calendar year
during the Term in excess of the Annual Operating Costs for the Suite A Base
Year.  As used herein, the “Suite A Base Year” shall mean calendar year 2007,
except that,  with respect to Real Estate Taxes only, the term “Suite A Base
Year” shall mean fiscal year 2008 (i.e., July 1, 2007 — June 30, 2008) .  The
payments of additional rent required to be paid by Tenant under this paragraph
shall be paid in the manner, at the times and otherwise in accordance with the
provisions of Sections 4.2 and 4.3 of the Lease.

12.           Notwithstanding anything in the Lease to the contrary, commencing
on the Suite A Premises Commencement Date, electricity furnished to the Suite A
Premises shall be paid for by Tenant in accordance with the terms and provisions
of Section 4.4 of the Lease.  Tenant and Landlord agree that all computer rooms
and equipment which require more electricity than described in Section 4.4 of
the Lease will be separately metered and paid directly by the Tenant.

13.           Notwithstanding anything in the Lease to the contrary, commencing
on the Suite B Premises Commencement Date, the number of Base Cards shall be
increased from 67 to 74, 25 of which are for spaces located in the Blue Lot and
49 of which are for spaces located in the Red Lot and the number of Additional
Spaces shall be increased from 22 to 24.

14.           Except as may be set forth in a punchlist delivered to Landlord
within five (5) days after the Suite A Premises Commencement Date, Tenant’s
taking possession of Suite A Premises shall be conclusive evidence that the
Suite A Premises is in good order and satisfactory condition at such time.  No
representation or warranty regarding the suitability of the Suite A Premises for
Tenant’s proposed use thereof have been made by or on behalf of Landlord or
relied upon by Tenant in connection with this Second Amendment.

C.            GENERAL

15.           Landlord and Tenant acknowledge and agree that Landlord is
presently holding a security deposit in the amount of $33,949.21 pursuant to the
terms and provisions of Article XI of the Lease.  Simultaneously with the
execution and delivery of this Second Amendment by Tenant, Tenant shall deposit
with the Landlord an additional security deposit in the amount of $26,737.75,
bringing the total security deposit being held by Landlord under the Lease to
$60,686.96.  Landlord shall hold and may apply this additional security deposit
in accordance with the terms and provisions of Article XI of the Original Lease.

16.           In addition to the foregoing, so long as Tenant is not then in
default of any of its obligations under the Lease, Tenant shall have the right
to enter into and take possession of the Suite A Premises fifteen (15) days
prior to the Suite A Premises Commencement Date, (the

4


--------------------------------------------------------------------------------


“Suite A Early Entry Period”), in order to install its phones, computer systems
and wiring.  Tenant shall not be liable to Landlord for any Annual Rent or
additional rent for the Suite A Early Entry Period; provided, however,
that Tenant shall have in place all required policies of insurance prior to the
commencement of the Suite A Early Entry Period and shall indemnify, defend and
hold harmless Landlord, its directors, officers, employees and agents from and
against all claims, losses, damages and causes of action arising out of or
related to Tenant’s activities within the Suite A Premises during the Suite A
Early Entry Period.  All other provisions of the Lease shall be in effect during
the Suite A Early Entry Period.

17.           In addition to the foregoing, so long as Tenant is not then in
default of any of its obligations under the Lease, Tenant shall have the right
to enter into and take possession of the Suite B Premises fifteen (15) days
prior to the Suite B Premises Commencement Date, (the “Suite B Early Entry
Period”), in order to install its phones, computer systems and wiring.  Tenant
shall not be liable to Landlord for any Annual Rent or additional rent for the
Suite B Early Entry Period; provided, however, that Tenant shall have in place
all required policies of insurance prior to the commencement of the Suite B
Early Entry Period and shall indemnify, defend and hold harmless Landlord, its
directors, officers, employees and agents from and against all claims, losses,
damages and causes of action arising out of or related to Tenant’s activities
within the Suite B Premises during the Suite B Early Entry Period.  All other
provisions of the Lease shall be in effect during the Suite B Early Entry
Period.

18.           Tenant represents and warrants that neither Tenant nor any of its
affiliates, nor, to Tenant’s actual knowledge,  any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not assign or transfer the
Lease (or any interest of Tenant thereunder) to, contract with or otherwise
engage in any dealings or transactions or be otherwise associated with such
persons or entities.

19.           All notices and other communications given pursuant to the Lease
or this Second Amendment shall be in writing and shall be (a) mailed by first
class, United States mail, postage prepaid, certified, with return receipt
requested, and addressed to the parties hereto at the address listed below, (b)
hand delivered to the intended addressee, (c) sent by nationally recognized
overnight courier, or (d) sent by prepaid telegram, cable, facsimile
transmission, or telex followed by a confirmatory letter.  Notice sent by
certified mail, postage prepaid, shall be effective upon delivery, attempted
delivery, or refusal, whichever occurs first, at the address of the addressee. 
The parties hereto may change their addresses by giving notice thereof to the
other in conformity with this provision.  The addresses for notice set forth
below shall supercede and replace any addresses for notice set forth in the
Lease.

5


--------------------------------------------------------------------------------


 

Landlord:

W2007 CPD Realty, L.L.C.

 

c/o Archon Group, L.P.

 

99 High Street, Floor 28

 

Boston, Massachusetts 02110

 

Attention: Asset Manager

 

Telephone: 617-854-5500

 

Telecopy: 617-854-5540

 

 

with a copy in

 

like manner to:

W2007 CPD Realty, L.L.C.

 

c/o Archon Group, L.P.

 

600 East Las Colinas Blvd., Suite 400

 

Irving, Texas 75039

 

Attention: General Counsel -

 

311 Summer Street, Boston, Massachusetts

 

Telephone: 972-368-2200

 

Telecopy: 972-368-3199

 

 

Tenant:

AMAG Pharmaceuticals, Inc.

 

125 CambridgePark Drive

 

Cambridge, MA 02140

 

Attention: Joseph L. Farmer, Esq.

 

Telephone: 617-498-3320

 

Telecopy: 617-499-3362

 

20.           Tenant represents to Landlord that Tenant has not dealt with any
broker except for Cushman & Wakefield and Jones Lang LaSalle in connection with
this Second Amendment and that, to Tenant’s actual knowledge, no other broker
negotiated this Second Amendment or is entitled to any commission or fee in
connection herewith.  Tenant agrees to indemnify, defend and hold Landlord, its
asset manger, its property manager and their respective employees harmless from
and against any claims for a fee or commission made by any broker claiming to
have acted by or on behalf of Tenant in connection with this Second Amendment. 
Landlord shall be responsible for any commission payable to the brokers named
above in connection with this Second Amendment.

21.           All Exhibits attached hereto are incorporated herein by this
reference.

Exhibit A — Suite A Premises Floor Plan
Exhibit B — Suite B Premises Floor Plan
Exhibit C — Commencement Date Letter
Exhibit D — Suite B Premises Landlord Rent Abatement Provision

22.           Tenant hereby ratifies and confirms its obligations under the
Lease and, as of the date hereof, represents and warrants to Landlord that
Tenant has no defenses thereto.  Additionally, Tenant further confirms and
ratifies that, as of the date hereof, (a) the Lease is and remains in good
standing and in full force and effect, (b) to Tenant’s actual knowledge, Tenant
has no claims, counterclaims, set-offs or defenses against Landlord arising out
of the Lease or in

6


--------------------------------------------------------------------------------


any way relating thereto or arising out of any other transaction between
Landlord and Tenant, and (c) all tenant finish-work allowances provided to
Tenant under the Lease, if any, have been paid in full by Landlord to Tenant,
and Landlord has no further obligations with respect thereto.

23.           Submission of this Second Amendment for examination or signature
by Tenant does not constitute a reservation of space or an option for lease, and
this Second Amendment shall not be effective unless and until execution and
delivery thereof by both Landlord and Tenant.

24.           In all other respects, Landlord and Tenant hereby reaffirm all of
the covenants, agreements, terms, conditions and other provisions of the Lease,
except as modified hereby, and the Lease is hereby incorporated in full herein
by reference.  The terms and provisions of this Second Amendment shall be
effective as of the date first above written, except as may otherwise be
provided herein.  In the event of any conflict between the terms of the Lease
and this Second Amendment, the terms of this Second Amendment shall prevail.

<Signature Page Attached>

 

7


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment to
Lease as a sealed instrument as of the date first above written.

LANDLORD:

 

 

 

W2007 CPD REALTY, L.L.C., a Delaware limited

 

liability company

 

 

 

By:

/s/ John M. Matteson

 

 

Name: John Matteson

 

 

Title: AVP

 

 

 

 

 

 

 

TENANT:

 

 

 

AMAG PHARMACEUTICALS, INC., a Delaware

 

corporation

 

 

 

By:

/s/ Joseph L. Farmer

 

 

Name: Joseph L. Farmer

 

 

Title General Counsel and Vice President of

 

 

Legal Affairs

 

8


--------------------------------------------------------------------------------


 

EXHIBIT A

PLAN SHOWING THE SUITE A PREMISES


--------------------------------------------------------------------------------


 

EXHIBIT B

PLAN SHOWING THE SUITE B PREMISES


--------------------------------------------------------------------------------


 

EXHIBIT C

CONFIRMATION OF SUITE [A/B] PREMISES
COMMENCEMENT DATE

___________, 200__

BY TELECOPY

 

[TENANT’S ADDRESS]

 

 

 

 

 

 

 

Re:                               Second Amendment to Lease (the “Amendment”)
dated as of August __, 2007, between W2007 CRP Realty, L.L.C., a Delaware
limited liability company (“Landlord”), and AMAG Pharmaceuticals, Inc., a
Delaware corporation (“Tenant”), for the lease of approximately _________
rentable square feet of floor area (the “Suite      Premises”) pursuant to the
Amendment.  Capitalized terms used herein but not defined shall be given the
meanings assigned to them in the Amendment unless otherwise indicated.

Gentlemen:

Landlord and Tenant agree as follows:

1.            Condition of Suite [  ] Premises.  Tenant has accepted possession
of the Suite __ Premises pursuant to the Amendment.  Any improvements required
by the terms of the Amendment to be made by Landlord have been completed to the
full and complete satisfaction of Tenant in all respects, and Landlord has
fulfilled all of its duties under the Amendment with respect to such initial
tenant improvements.  Furthermore, Tenant acknowledges the Permitted Uses (as
defined in the Lease).

2.            Suite      Premises Commencement Date.  The Suite __ Premises
Commencement Date is __________, 200__.

3.            Ratification.  Tenant hereby ratifies and confirms its obligations
under the Lease and represents and warrants to Landlord that it has no defenses
thereto.  Additionally, Tenant further confirms and ratifies that, as of the
date hereof, the Lease and the Amendment are and remain in good standing and in
full force and effect, and Tenant has no claims, counterclaims, set-offs or
defenses against Landlord arising out of the Lease and the Amendment or in any
way relating thereto or arising out of any other transaction between Landlord
and Tenant.

4.            Binding Effect; Governing Law.  Except as modified hereby, the
Lease and the Amendment shall remain in full effect and this letter shall be
binding upon Landlord and Tenant


--------------------------------------------------------------------------------


and their respective successors and assigns.  If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease and the
Amendment, the terms of this letter shall prevail.  This letter shall be
governed by the laws of the Commonwealth of Massachusetts.

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

Sincerely,

 

 

 

[PROPERTY MANAGEMENT COMPANY SIGNATURE BLOCK], on behalf of Landlord

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Agreed and accepted:

 

 

 

[TENANT’S SIGNATURE BLOCK]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT D

SUITE B PREMISES LANDLORD RENT ABATEMENT PROVISIONS

Annual Rent for the Suite B Premises shall be abated during the first three (3)
months of the Term (as defined in the Lease) following the Suite B Premises Rent
Commencement Date, which abatement shall be equal to fifty percent (50%) of the
Suite B Premises Annual Rent (the “Suite B Premises Rent Abatement”). 
Commencing with the fifth (5th) month of the Suite B Premises term, Tenant shall
make Annual Rent payments as otherwise provided in this Lease.  Notwithstanding
such Suite B Premises Rent Abatement of Annual Rent (a) all other sums due under
this Lease, including Additional Rent and Tenant’s Proportionate Share of
Electrical Costs and Taxes, shall be payable as provided in this Second
Amendment, and (b) any increases in Annual Rent set forth in this Lease shall
occur on the dates scheduled therefor.

If at any time during the Term an Event of Default by Tenant occurs, then the
abatement of Annual Rent provided for in this Exhibit shall immediately become
void, and Tenant shall promptly pay to Landlord, in addition to all other
amounts due to Landlord under this Lease, the full amount of all Annual Rent
herein abated.

 


--------------------------------------------------------------------------------